Case 1:12-cv-00509-SOM-RLP Document 237 Filed 02/15/19 Page 1 of 5   PageID #:
                                  9835
Case 1:12-cv-00509-SOM-RLP Document 237 Filed 02/15/19 Page 2 of 5   PageID #:
                                  9836
Case 1:12-cv-00509-SOM-RLP Document 237 Filed 02/15/19 Page 3 of 5   PageID #:
                                  9837
Case 1:12-cv-00509-SOM-RLP Document 237 Filed 02/15/19 Page 4 of 5   PageID #:
                                  9838
Case 1:12-cv-00509-SOM-RLP Document 237 Filed 02/15/19 Page 5 of 5   PageID #:
                                  9839
